            UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF MISSOURI

NORMAN BROWN et al.,                )
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )     Case No. 2:17-CV-4082-NKL
                                    )
ANNE PRECYTHE, et al.,              )
                                    )
                 Defendants.        )

 PLAN FOR COMPLIANCE WITH APPLICABLE STATUTORY AND
             REGULATORY REQUIREMENTS

     The Missouri Board of Probation and Parole will take the following steps

in evaluating offenders who were originally sentenced to a mandatory term of

life imprisonment without the possibility of parole for murders the offenders

committed before reaching age eighteen.

  1) The offender will initiate the parole process by petitioning the Board.

  2) The Institutional Parole Officer will conduct an initial review to

     determine that the offender is eligible for parole consideration.

  3) The Institutional Parole Officer will interview offenders who are eligible

     for parole consideration.

     a. The Institutional Parole Officer will use the “Notice of Rights Form”

        that is included in this pleading to assist in the interview process. The

        offender will keep a copy of the “Notice of Rights Form”.




      Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 1 of 16
  b. The Institutional Parole Officer will ask the offender to submit as

      much evidence as possible that that is relevant to the factors listed in

      the Missouri statutes dealing with parole consideration for offenders

      formerly sentenced to a mandatory term of life without parole for

      murders the offender committed while under age eighteen. The

      Institutional Parole Officer will collect all documentation the offender

      provides and collate it with the statutory factors. The Institutional

      Parole Officer will provide the collated documents to the parole panel.

      The collated documents will be forwarded to the full Board.

4) The Institutional Parole Offer will contact the Juvenile Officer of the

   jurisdiction where the case originated and request any documents

   concerning the offender. The Institutional Parole Officer will also write

   a letter to the Juvenile Judge of the jurisdiction where the case

   originated, formally requesting any juvenile records on the offender

   maintained by the court or the Juvenile Officer. A form for the letter to

   the judge is included in this pleading. The Institutional Parole Officer

   will provide copies of the documents received from the Juvenile Court or

   Juvenile Officer to the offender, the hearing panel, and the Parole Board.

5) The Institutional Parole Officer will schedule a parole hearing in front

   of a panel consisting of one Board member and two other persons

   designated by the Board. The offender may have two delegates present

                                    2


   Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 2 of 16
     who may present evidence and make a closing argument. The delegates

     may argue against any evidence they believe the Board should not rely

     on.

  6) The panel will vote and submit a recommendation to the Board. The

     Board will review the material presented. The Board will vote on the

     presence or absence of each of the fifteen statutory factors, as well as on

     an ultimate decision. The Board will also use the Ohio Risk Assessment

     System, a validated assessment tool, in considering the case. A copy of

     the risk assessment results will be provided to the offender. An

     addendum to the Board Action Sheet providing for each member to vote

     on the statutory factors is provided as part of this pleading. The final

     decision will be made by a majority Board. That means the Board

     members will consider the case in sequence. Once a majority of the Board

     have agreed on a decision one way or the other, consideration of the case

     will end. So, every Board member will not necessarily consider and vote

     on every case.

  7) The final decision will be delivered to the offender in the form of a Board

     Action Sheet that will include a list of the statutory factors found by a

     majority of the Board.

  The form letter that will be sent to the Juvenile Court Judge is included

below.

                                        3


         Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 3 of 16
                                                                                   2729 Plaza Drive

Michael L. Parson
       Governor                                                                       P. O. Box 236

                                                                           Jefferson City, MO 65102

                                                                           Telephone: 573-751-2389

Anne L. Precythe                                                                 Fax: 573-526-0880

       Director


                                 State of Missouri
                           DEPARTMENT OF CORRECTIONS
                             Improving Lives for Safer Communities"


                                         (Insert Date)




      The Honorable (Insert name of the Judge of the Juvenile Division)


      (Insert address of county courthouse)




             Re:    (Insert offender name, DOB)




      Dear Judge (Insert Judge’s last name):




      I’m writing in regards to the above named offender who is in the Custody of the

      Missouri Department of Corrections (DOC). Said offender has petitioned the parole

                                                  4


              Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 4 of 16
Board (Board) for a hearing to determine the offender’s parole eligibility pursuant to

Section 558.047 RSMo (2016). The Board is required to consider several statutory

factors when considering the offender’s parole eligibility. Many of the factors relate

to the offender’s behavior as a juvenile. As an Institutional Parole Officer one of my

responsibilities is to collect records and evidence for the Board to consider. As such,

please accept this letter as a formal request for any juvenile records maintained by

the Juvenile Officer or court for the above named offender. I am requesting records

maintained under both Sections 211.319 and 211.321 RSMo. The Board has a

legitimate interest in these records because of the parole eligibility determination the

Board must make pursuant to Section 558.047 RSMo. I ask that you issue an order

that the requested records be mailed to:


             (Name of IPO)


             (Address of facility)




                                           Respectfully,




                                            (Name of IPO)


                                            Institutional Parole Officer

                                           5


       Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 5 of 16
   Defendants include below the “Notice of Rights During Parole Eligibility

Hearing” that will be provided to offenders.


   NOTICE OF RIGHTS DURING PAROLE ELIGIBILITY HEARING


                               (RSMo 558.047)

       You have petitioned the Parole Board (Board) under Section 558.047
RSMo, for a hearing to determine whether you are parole eligible. An
Institutional Parole Officer (IPO) has reviewed your file and determined that
you were under the age of 18 at the time of your offense, you were sentenced
to life without parole, and you have served at least 25 years of your sentence.
The IPO has also verified that you served a copy of your petition, with
necessary information, on the office of the prosecuting attorney in the judicial
circuit of original jurisdiction.

      The purpose of this interview is to gather information relevant to the
Board’s determination of your eligibility for parole. The Board will consider the
following factors as part of its determination:

(1) The nature and circumstances of the offense committed by the defendant;

(2) The degree of the defendant’s culpability in light of his or her age and role
in the offense;

(3) The defendant’s age, maturity, intellectual capacity, and mental and
emotional health and development at the time of the offense;

(4) The defendant’s background, including his or her family, home, and
community environment;

(5) The likelihood for rehabilitation of the defendant;

(6) The extent of the defendant’s participation in the offense;

(7) The effect of familial pressure or peer pressure on the defendant’s actions;


                                        6


      Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 6 of 16
(8) The nature and extent of the defendant’s prior criminal history, including
whether the offense was committed by a person with a prior record of
conviction for murder in the first degree, or one or more serious assaultive
criminal convictions;

(9) The effect of characteristics attributable to the defendant’s youth on the
defendant’s judgment; and

(10) A statement by the victim or the victim's family member as provided by
section 557.041 until December 31, 2016, and beginning January 1, 2017,
section 595.229.

 (11) Efforts made toward rehabilitation since the offense or offenses occurred,
including participation in educational, vocational, or other programs during
incarceration, when available;

(12) The subsequent growth and increased maturity of the person since the
offense or offenses occurred;

(13) Evidence that the person has accepted accountability for the offense or
offenses, except in cases where the person has maintained his or her innocence;

(14) The person’s institutional record during incarceration; and

(15) Whether the person remains the same risk to society as he or she did at
the time of the initial sentencing.

      Please review this list and submit any and all documentation or other
evidence relevant to any factor listed above within 30 calendar days of today’s
date. Please provide the number for the paragraph to which the evidence
corresponds on the top left corner of the document or other evidence. I will be
requesting all records maintained by the juvenile office from the originating
jurisdiction and will provide you with copies of any documents received.

      You will soon be scheduled for a hearing in front of a panel. The panel
will review any documents or exhibits you provide, and will consider them
along with any evidence you present at the hearing. The panel will also
consider any statement from the victim of the crime as well as the prosecuting
attorney if either desire to provide a statement to the Board. The panel will
also consider any documents provided by the juvenile office from the
originating jurisdiction.
                                       7


      Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 7 of 16
       A validated risk assessment will be conducted based on your current
conditions and a copy of the results thereof will be provided to you. The Board
will also consider the risk assessment when making its decision.

       You will be allowed two delegates to assist you at the hearing in front of
the panel. We ask that your delegates be prepared to present evidence on your
behalf, provide statements relevant to the factors listed above, or your plan
after release, and to answer any questions the Board may pose. You may bring
an attorney as one of your delegates. To the extent you have an expert, or any
other witness, the Board will accept a written report or statement from the
witness in lieu of live testimony. Alternatively, you may call an expert witness
or any other witness as one of your delegates. Any reports or statements must
be marked as exhibits and presented to the panel at the time of the hearing.
Although your attorney will not be allowed to cross examine witnesses, we
invite your attorney to make a closing argument wherein they are encouraged
to emphasize the evidence the Board should rely on or argue against evidence
they deem irrelevant or unhelpful to the Board’s decision.

       At the conclusion of your hearing in front of the panel, the panel will
make a recommendation to the Board. Each Board member will review your
file and will vote on the presence or absence of each factor based on all of the
evidence and the risk assessment. The Board will also vote on your eligibility
for parole based on the aforementioned. A majority vote of the Board will
determine the outcome.

       If by majority vote, the Board determines you are ineligible for parole,
an IPO will provide you with a Board Action Sheet that lists those factors the
majority Board found present. If the majority Board did not find a factor
present, you are encouraged to gather evidence to support that factor and or
complete additional rehabilitation and submit another petition for review after
3 to 5 years from the date listed on the Board Action Sheet.

      Below is the addendum to the Board Action Sheet that will be used in

evaluating statutory factors for offenders formerly sentenced to a mandatory

term of life without parole for offenses committed while under age eighteen.



                                       8


      Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 8 of 16
      Statutory Factors (RSMo 558.047) – Addendum to Board Action Sheet



Offender Name_______________________________ DOC #_________________Hearing Date:
   _________

1. The nature and seriousness of the offense militate against parole release at this time.

Final Decision                                         Yes      No       Initials
                                   Panel Vote
Yes    No                          Board Member 1
                                   Board Member 2
                                   Board Member 3
____ ____
                                   Board Member 4
                                   Board Member 5
                                   Board Member 6
                                   Board Member 7




2. The offender was highly culpable in light of his or her age and role in the offense.

Final Decision                                         Yes      No       Initials
                                   Panel Vote
Yes    No                          Board Member 1
                                   Board Member 2
                                   Board Member 3
____ ____
                                   Board Member 4
                                   Board Member 5
                                   Board Member 6
                                   Board Member 7




3. The offender’s age, maturity, intellectual capacity, and mental and emotional health and
   development at the time of the offense militate against parole release.

                                                        Yes     No       Initials
                                   Panel Vote
                                   Board Member 1
                                   Board Member 2
                                   Board Member 3
                                   Board Member 4
                                   Board Member 5
                                   Board Member 6
                                                 9


        Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 9 of 16
Final Decision                      Board Member 7

Yes    No

____ ____




4. The offender’s background, including his or her family, home, and community environment
   militate against parole release.

Final Decision                                        Yes    No   Initials
                                   Panel Vote
Yes    No                          Board Member 1
                                   Board Member 2
____ ____                          Board Member 3
                                   Board Member 4
                                   Board Member 5
                                   Board Member 6
                                   Board Member 7

5. The offender is not likely to be rehabilitated.

Final Decision                                        Yes    No    Initials
                                    Panel Vote
Yes    No                           Board Member 1
                                    Board Member 2
____ ____                           Board Member 3
                                    Board Member 4
                                    Board Member 5
                                    Board Member 6
                                    Board Member 7



6. The offender was an active participant in the offense.
                                                       Yes   No     Initials

                                                 10


       Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 10 of 16
Final Decision                      Panel Vote
                                    Board Member 1
Yes    No                           Board Member 2
                                    Board Member 3
____ ____                           Board Member 4
                                    Board Member 5
                                    Board Member 6
                                    Board Member 7




7. There was not familial pressure or peer pressure on the offender’s actions.

Final Decision                                          Yes     No       Initials
                                    Panel Vote
Yes    No                           Board Member 1
                                    Board Member 2
____ ____                           Board Member 3
                                    Board Member 4
                                    Board Member 5
                                    Board Member 6
                                    Board Member 7




8. The nature and extent of the offender’s criminal history, including whether the offender has
   another conviction for murder in the first degree or other serious assaultive behavior militates
   against parole release.

       Final Decision                                   Yes      No      Initials
                                    Panel Vote
                                    Board Member 1
                                    Board Member 2
       Yes     No                   Board Member 3
                                    Board Member 4
                                    Board Member 5
       ____ ____                    Board Member 6
                                    Board Member 7




                                                11


       Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 11 of 16
9. The characteristics attributable to the offender’s youth did not have an appreciable effect on

   the offender’s judgment.                            Yes      No       Initials
                                   Panel Vote
                                   Board Member 1
                                   Board Member 2
       Final Decision              Board Member 3
                                   Board Member 4
                                   Board Member 5
                                   Board Member 6
                                   Board Member 7



       Yes     No

       ____ ____




10. Statements provided by the victim or victim’s militate against parole release.

       Final Decision
                                                       Yes     No       Initials
                                   Panel Vote
                                   Board Member 1
                                   Board Member 2
                                   Board Member 3
                                   Board Member 4
       Yes     No                  Board Member 5
                                   Board Member 6
                                   Board Member 7


       ____ ____




                                                12


       Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 12 of 16
11. The offender has not made sufficient efforts toward rehabilitation since the offense occurred

   to include participation in educational, vocational, or other programs during incarceration and

   when available.



       Final Decision                                Yes     No       Initials
                                 Panel Vote
                                 Board Member 1
                                 Board Member 2
                                 Board Member 3
                                 Board Member 4
                                 Board Member 5
       Yes     No                Board Member 6
                                 Board Member 7



       ____ ____




12. The offender has not demonstrated subsequent growth and increased maturity since the offense

   occurred.


                                                    Yes      No      Initials
       Final Decision           Panel Vote
                                Board Member 1
                                Board Member 2
                                Board Member 3
                                Board Member 4
                                Board Member 5
                                Board Member 6
                                Board Member 7


       Yes     No



       ____ ____

                                               13


       Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 13 of 16
13. There is not sufficient evidence that the offender has accepted accountability for the offense
    or offenses. (This factor is not to be considered if the offender has maintained his or her
    innocence)

Final Decision                                        Yes     No       Initials
                                 Panel Vote
                                 Board Member 1
                                 Board Member 2
Yes    No                        Board Member 3
                                 Board Member 4
____ ____                        Board Member 5
                                 Board Member 6
                                 Board Member 7




14. The offender’s institutional record militates against parole release.

                                                      Yes     No       Initials
                                 Panel Vote
Final Decision                   Board Member 1
                                 Board Member 2
                                 Board Member 3
                                 Board Member 4
Yes    No                        Board Member 5
                                 Board Member 6
____ ____                        Board Member 7




15. The offender remains the same risk to society as he or she did at the time of the initial
    sentencing.


                                                      Yes      No      Initials
                                 Panel Vote
                                 Board Member 1
                                 Board Member 2
                                 Board Member 3
                                 Board Member 4
                                 Board Member 5
                                 Board Member 6
                                                 14


        Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 14 of 16
                          Board Member 7

Final Decision



Yes   No

____ ____



      Defendants believe that the procedures listed above comply with the

constitutional and statutory requirements for parole procedures for offenders

who were formerly sentenced to mandatory terms of life without parole for

murders committed before age eighteen. Defendants agree with the Court that

“it is for the State in the first instance to explore the means and mechanism of

compliance.” Document 158 at 27. It is proper for the State to design a remedy,

and if this Court finds the remedy constitutionally adequate, that should end

the matter. This Court should not make modifications the Court or Plaintiffs

feel would be better procedures if the State has proposed procedures that are

constitutionally adequate. See Bounds v. Smith, 430 U.S. 817, 818–33 (1977);

Lewis v. Casey, 518 U.S. 343, 362–63 (1996).




                                       15


      Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 15 of 16
                                      Respectfully submitted,
                                      JOSHUA D. HAWLEY
                                      Attorney General

                                      /s/ Michael Spillane
                                      MICHAEL SPILLANE
                                      Assistant Attorney General
                                      Missouri Bar #40704

                                      Andrew Crane
                                      Assistant Attorney General
                                      Missouri Bar #68017

                                      P.O. Box 899
                                      Jefferson City, MO 65102
                                      (573) 751-1307
                                      (573) 751-2096 (Fax)
                                      mike.spillane@ago.mo.gov
                                      ATTORNEYS FOR DEFENDANTS



CERTIFICATE OF SERVICE
I hereby certify that a true and
correct copy of the foregoing was
electronically filed by using the
CM/ECF system on this 11th day of
December, 2018. A copy of the
foregoing document will be served
upon counsel of record through the
CM/ECF system.

/s/ Michael Spillane
MICHAEL SPILLANE




                                     16


     Case 2:17-cv-04082-NKL Document 165 Filed 12/11/18 Page 16 of 16
